Citation Nr: 1727124	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  10-38 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to left fifth metatarsal fracture or pes planus.

2.  Entitlement to service connection for a back disability, to include as secondary to left fifth metatarsal fracture or pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in April 2014 and September 2016 when it was remanded for further development.


FINDINGS OF FACT

1.  The evidence of record is against a finding that a bilateral knee disability manifested during service or within a year from separation, or is otherwise causally related to or aggravated by the Veteran's left fifth metatarsal fracture or pes planus.

2.  The evidence of record is against a finding that a back disability manifested during service or within a year from separation, or is otherwise causally related to or aggravated by the Veteran's left fifth metatarsal fracture or pes planus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  

A January 2010 letter from VA satisfied its duty to notify.

VA also has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159.

The Veteran's service treatment and personnel records have been obtained.  Available post-service VA and private treatment records have also been obtained.  The Veteran was afforded a VA examination in August 2012 with addendums provided in June 2014 and November 2016.  There is no argument or indication that these examinations are inadequate.

This case was previously remanded by the Board in September 2016.  The Board instructed the RO to obtain outstanding VA medical records.  The RO sought additional VA treatment records from VA facilities of Veterans Health Care System of the Ozarks, including the facility in Fayetteville, Arkansas and the Gene Taylor Community-Based Outpatient Clinic in Mt. Vernon, Missouri.  Those VA facilities provide some records, but no records from the dates that the Veteran alleges he first obtained treatment were found.  See 10/13/2016 VA Memo (stating that "[w]e have no archived records on this veteran").  At this point, the Board finds that it is reasonably certain that such records do not exist and that further efforts to obtain the records would be futile.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).

Given the RO's actions, to include the November 2016 addendum opinion, the Board finds substantial compliance with its September 2016 remand directives; the requested development has been completed, and the case may move forward without prejudice to the Veteran.  

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease becomes manifest to a compensable degree within one year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (stating that the theory of continuity of symptomatology can be applied only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a)).


Bilateral Knees

The Veteran asserts that his bilateral knee disability is related to active duty when he fell on a log and hit his knee.  6/29/2016 Appellate Brief, at 2.  Alternatively, he asserts that it is caused or aggravated by his service-connected left fifth metatarsal fracture.  8/31/2009, Statement in Support of Claim.

Service treatment records (STR) reflect several complaints and treatment of knee pain while in service.  This includes a finding of right patellar contusion with secondary perpetellar bursitis in August 1991 from twist in the knee while running.  4/20/2014 STR, at 31.  A left knee sprain from falling and landing on a log in September 1991.  Id. at 21, 23.  Left knee tendonitis in October 1991.  Id. at 21.  
X-ray findings taken in February 1992 were within normal limits.  Id. at 34.  He also experienced right knee pain that began about 3 weeks ago after falling down a hill in September 1992 and in June 1993 he complained of left knee pain after hitting it on the dash of his truck.  Id. at 17, 19.  He had a right knee ligament strain in February 1993.  Id. at 37.  A finding of patellar femora syndrome (PFS) was noted in his June 1995 separation examination.  Id. at 3 (in block #74 referencing #37 - lower extremities).

The Veteran applied for VA compensation about the time that he separated from service.  He was afforded a VA general medical examination in August 1995.  He was found to have normal bilateral knees.  Examination of the Veteran's knees reflected no heat, swelling, deformity, subluxation or lateral instability.  The diagnosis was status post bilateral knee sprains.  X-rays of the bilateral knees showed no findings of fracture, bone destruction, arthritis, soft tissue calcification, loose body or other bone joint abnormality.  8/15/1995 VA Examination, at 4, 11.

The Veteran was afforded another VA examination in August 2012.  He was found to have mild osteo arthritis of medial knee, bilaterally.  Minimal degenerative changes were noted.  The examiner determined that it was less likely than not that this was caused or the result of his left fifth metatarsal fracture.  8/6/2012 VA Examination, at 49-50.

In June 2014, an addendum opinion was issued.  The VA clinician determined that there was no evidence directly, or secondarily, relating the Veteran's non-chronic in-service knee injuries to his current bilateral knee disability.  He explained that there was no x-ray evidence of mal-alignment at the fracture site, nor evidence of traumatic degeneration of the approximating joints of this bone or of the ankle.  Additionally, current x-rays showed mild DJD that was between the weight bearing portion of the knee.  Service treatment records did not support any significant ligament and/or bone structure injuries that would have a chronic effect on weight bearing DJD.  6/23/2014 VA Examination.

Another medical addendum was issued in November 2016.  The examiner reviewed the records and determined that the Veteran's bilateral knee disability was not directly related to service.  He explained that the PFS noted in the separation examination is most often from overuse and resolves with time and rest without sequela.  Additionally, the examiner stated that the Veteran was without chronicity for symptoms experienced during service in post service years.  The August 2012 radiographic studies found minimal degenerative change, which is a normal age related finding for wear and tear on joints.  There was also additional stress on the Veteran's joints from being overweight.  11/22/2016 Medical Opinion.

The November 2016 examiner also determined that the Veteran's bilateral knee disabilities were not caused or aggravated by the left fifth metatarsal fracture or pes planus.  After review of the 2012 examination, it was explained that there was no causation because there were no clinical findings for antalgic gait, limp, assisted gait, malalignment, leg discrepancy or propulsion abnormality.  There was also no aggravation because there was no support for the claim from current medical literature.  The examiner explained that a distal weight joint, such as a left metatarsal fracture, does not progress or result in degenerative changes of a superior weight bearing joint, be it either ipsilateral or contralateral.  Id.

As detailed above, the Veteran has a current disability and had several in-service incidents.  The question for consideration is whether the current diagnosis is related to active service, to include secondarily.  As this the etiology of an orthopedic disorder is a complex medical question, the Board notes that competent medical evidence/opinion is needed to establish a nexus between the first 2 established elements.

In the present case, the Board finds that the weight of evidence is against a finding of a direct causal connection to service.  The Board notes the Veteran's documented incidents and treatment in the STRs of knee problems.  However, when viewed in the context of the pertinent medical and lay evidence, the Board finds the 2016 examiner's opinion to be probative evidence that weighs against a nexus to service.  The Board finds that this opinion is deserving of weight as the examiner captured the pertinent medical history of the Veteran and provided a rationale for the opinion given.  In this regard, the VA clinician reviewed and considered notations and testing from the Veteran's service treatment records, to include those in August 1991, September 1991, and the June 1995 separation examination.  The clinician explained that the patella femoral syndrome was related to overuse, but it has resolved without sequela.  The VA clinician further noted that the Veteran was without continuing symptoms post-service.  The Board notes that this finding is supported by the findings of the 1995 VA examination.  

As to secondary service connection, as noted above, there is a diagnosed bilateral knee disability and service-connected healed left fifth metatarsal fracture and pes planus.  The remaining salient issue is whether there is either a causative or aggravation nexus between either or both disabilities and the bilateral knee disability.  The Board finds that there is not.

As stated earlier, the 2016 VA clinician determined that the evidence in the claims file did not demonstrate a causative or aggravating connection.  The examiner explained that a distal weight joint does not progress or result in degenerative changes of a superior weight bearing joint.  There was no support from medical literature for such a finding.  The Board finds this medical reasoning to be illustrative and facilitates the Board's understanding of this complex medical issue.  As the VA clinician provided a supportive rationale, the Board finds it deserves much weight.

This case involves a chronic disease under 38 C.F.R. § 3.309(a).  In the present instance, there is insufficient evidence of continuous symptoms.  While the Veteran filed a claim of service connection right after separation from service, as detailed above, there were no objective findings of a chronic bilateral knee disability on VA examination conducted within a year of separation from service.  Additionally, there evidence shows that a chronic knee disability was not diagnosed until many years after separation from service.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral knee disability, to include as secondary to service-connected bilateral left fifth metatarsal fracture or pes planus.  As the preponderance of the evidence is against the claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).

Back Disability

Similar to the bilateral knee disabilities, the Veteran asserts that his back disability is related to active duty when he fell on a log and hit his knee.  Alternatively, he asserts that it is caused or aggravated by his service-connected left fifth metatarsal fracture.

Service treatment records (STR) reflect several complaints of back pain while in service.  As noted above, the Veteran says he injured his back when he fell on a log in September 1991.  At the time, the pertinent STRs reflect that he only complained about knee pain.  4/20/2014 STR at 21, 23.  In May 1995 x-ray findings for the lumbosacral spine were normal.  It was also noted that all disc spaces were intact and there was no arthritis.  In that same month, he complained of back pain after falling off a truck.  Id. at 13, 15.  A back herniation was noted on his separation examination in June 1995.  Id. at 3 (see block #74 reference to #38 - spine).  

The August 1995 VA examination report reflects that the Veteran was slightly tender in his mid-lumbar spine area.  This report does not reflect a spine-related diagnosis or diagnostic testing.  Private medical records document that the Veteran sustained a cervical spine injury in September 1999 when he was hit by a cable in the crane area where he was working.  He was diagnosed with spinal stenosis and cervical radiculopathy.  5/4/2012 Medical Treatment Record-Non Government Facility, at 1-2.

The examiner in August 2012 found that the Veteran had osteoarthritis of the thoracic lumbar spine.  It was noted that there was mild degenerative changes.  Additionally, there was a post-service work related injury to the back.  In this regard, the medical history reflects that the Veteran referenced a back and neck injury from a previous non-military job related incident in 1999 or 2000.  It was determined that the lumbar spine disability was less likely than not caused or the result of his healed left fifth metatarsal fracture 8/6/2012 VA Examination, at 14, 25, 50-51.

The June 2014 VA clinician concluded that the Veteran's back disability was less likely than not caused, the result of, or aggravated by the healed left fifth metatarsal fracture.  The examiner explained that the back disability is not more than would be expected for age and his related work history and that the Veteran had related his back disability to non-service related back and neck injuries in his history.  6/23/2014 VA Examination.

In November 2016, the VA clinician concluded that the Veteran's current back disability was not caused by service.  It was noted that while the separation examination documented a herniation, lumbosacral radiographic studies for this timeframe in May 1995 are normal.  The examiner further explained radiographic studies are the "gold standard" for diagnosing a herniated disc.  11/22/2016 Medical Opinion, at 2.  It was also concluded that the back disability was not caused or aggravated by the healed left fifth metatarsal fracture or pes planus.  There were no clinical findings for antalgic gait, limp, assisted gait, malalignment, leg discrepancy or propulsion abnormality.  Additionally, the examiner explained that the claim is not supported by current medical literature.  It was noted that a distal weight joint does not progress or result in degenerative changes of the spine (superior discs).  
Id. at 3.

As detailed above, the Veteran has a current disability and had several in-service incidents.  Therefore, the Board finds that the first 2 elements have been established by the evidence of record.  As such, the question for consideration is whether the current diagnosis is related to active service, to include secondarily.  As this the etiology of an orthopedic disorder is a complex medical question, the Board notes that competent medical evidence/opinion is needed to establish a nexus between the first 2 established elements.

The Board finds that the weight of evidence is against a finding of direct service connection.  The Board notes the documented incident in the STRs.  The Board notes the separation examination reflects a notation of back herniation.  Nonetheless, the 2016 VA clinician reviewed and considered this notation, but found that the Veteran's radiographic studies were normal and without radiographic findings for a herniated disc.  The Board places much weight on this finding as it considered the notation on separation, but detailed why the diagnostic study, which was negative, is a better indication of herniation.  Additionally, the Board finds that other evidence of record supports that the Veteran's current back disability is less likely than not related to service.  Indeed, the Veteran statements to the 2012 VA examiner noted a post-service work-related back injury.  In sum, the totality of the competent and credible evidence weighs against a causal connection (nexus) to service.  

Further, the Board finds that the weight of the competent evidence is against a finding of a causative or aggravation nexus between either the healed fifth metatarsal fracture or pes planus and the back disability.  As noted about, the 2016 VA clinician explained that a distal weight joint does not progress or result in degenerative changes of the spine.  In this regard, the clinician reviewed pertinent medical literature and found it lacked support for such a finding, as explained above.

The Board has also considered chronic disease under 38 C.F.R. § 3.309(a).  In the present instance, there is insufficient evidence of continuous symptoms.  There were no objective findings of a chronic back disability at the time of separation in 1995 or within a year as radiographs indicated a normal lumbar spine.  Post-service, the Veteran first sought treatment for his back in connection with an accident at work in 1999.  There is no evidence of treatment in the intervening years before he filed his claim in 2009.

While the Board has given consideration to the lay assertions and testimony from the Veteran, he does not have the requisite medical expertise to find that he has disabilities directly or secondarily due to service.  His opinion is not competent, given the complexity of the medical question involved to provide a nexus statement/opinion and entitled to no weight regarding etiology.  In light of this, the Board sought competent medical evidence and the opinions obtained were negative, as discussed above.  The competent medical evidence and the probative opinions easily outweigh the lay evidence provided by the Veteran.

Therefore, the Board finds that the preponderance of the evidence is against a grant of service connection for a bilateral knee disability, to include as secondary to service-connected bilateral left fifth metatarsal fracture or pes planus.  As the preponderance of the evidence is against the claim, however, the doctrine is not for application.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral knee disability, to include as secondary to left fifth metatarsal fracture or pes planus is denied.

Service connection for a back disability, to include as secondary to left fifth metatarsal fracture or pes planus is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


